Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This is a response to the amendment filed on 10/08/21.  The applicant argument regarding Turner et al. is not persuasive; therefore, all the rejections based on Turner et al. is retained and repeated for the following reasons.

Summary of claims

Claims 1-20 are pending.

Claims 1-20 are rejected.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner et al. (US Pub. 2011/0304052).

As to claims 1, 9, 10 and 15 the prior art teach a method, comprising: 

providing a cell layout with a power grid distribution network (see fig 2-4 paragraph 0020-0028; especially, Turner et al. teach providing a cell layout with a power grid distribution network as fig 2-4 paragraph 0021-0026); 

analyzing porosity of the cell layout to identify blocked tracks and unblocked tracks (see fig 2-5 paragraph 0032-0040 and background; especially, Turner et al. teach analyzing porosity of the cell layout to identify blocked tracks and unblocked tracks as fig 2-5 paragraph 0033-0039 and background); 



and generating a porosity report for the cell layout, wherein the porosity report lists the available sites as modifiable to enhance power grid porosity of the cell layout (see fig 2-6 paragraph 0042-0050; especially, Turner et al. teach generating a porosity report for the cell layout, wherein the porosity report lists the available sites as modifiable to enhance power grid porosity of the cell layout as fig 2-6 paragraph 0043-0049); 

stitching power rails of the cell layout to the power grid distribution network based on the porosity report (see fig 2-7 paragraph 0046-0053; especially, Turner et al. teach stitching power rails of the cell layout to the power grid distribution network based on the porosity report as fig 2-7 paragraph 0047-0052).

As to claims 2, 11 and 16 the prior art teach wherein the power grid distribution network is configured to provide a power supply to one or more components via the power rails (see fig 2-4 paragraph 0020-0026).

As to claims 3, 12 and 17, the prior art teach further comprising: 

stitching the power rails to the power grid distribution network with straps (see fig 2-4 paragraph 0030-0037); 

and identifying a distance between each strap as a power grid stride (see fig 2-5 paragraph 0034-0040 and background).

As to claims 4, 13 and 18 the prior art teaches further comprising: defining stride frequency as multiple power grid strides, wherein the porosity report includes information related to the stride frequency that is used to determine a number of available sites in the cell layout (see fig 2-5 paragraph 0038-0043).

As to claims 5, 14 and 19 the prior art teaches further comprising: modifying the cell layout based on the porosity report so as to increase porosity by increasing a number of available sites in the cell layout (see fig 2-6 paragraph 0042-0047) .

As to claim 6 the prior art teaches wherein the porosity report includes porosity information related to the blocked tracks along with the unblocked tracks so as to determine a number of available sites in the cell layout (see fig 3-7 paragraph 0044-0048 and summary).

As to claim 7 the prior art teaches wherein the unblocked tracks refer to valid porosity sites, and wherein the blocked tracks refer to invalid porosity sites (see fig 4-7 paragraph 0046-0050).

As to claims 8 and 20 the prior art teaches further comprising: providing an interface to a user for visualizing the blocked tracks as invalid porous locations and the unblocked tracks as valid porous locations (see fig 6-10 paragraph 0048-0053 and background).

Remarks

Applicant’s response and remarks filed on 10/08/21 have been carefully reviewed. Applicant’s arguments have been fully considered but they are not persuasive. Key argument and their response related to the claims are listed as below:

Applicant contends that Turner et al. do not describe “providing a cell layout with a power grid distribution network” probes as claimed, Examiner respectfully disagrees.   The prior art Turner et al. (US Pub. 2011/0304052) does teach providing a cell layout with a power grid distribution network providing a cell layout with a power grid distribution network (see fig 2-4 paragraph 0020-0028; especially, Turner et al. teach providing a cell layout with a power grid distribution network as fig 2-4 paragraph 0021-0026).

Applicant contends that Turner et al. do not describe “analyzing porosity of the cell layout to identify blocked tracks and unblocked tracks” probes as claimed, Examiner respectfully disagrees.   The prior art Turner et al. (US Pub. 2011/0304052) do teach analyzing porosity of the cell layout to identify blocked tracks and unblocked tracks (see fig 2-5 paragraph 0032-0040 and background; especially, Turner et al. teach analyzing porosity of the cell layout to identify blocked tracks and unblocked tracks as fig 2-5 paragraph 0033-0039 and background).

Applicant contends that Turner et al. do not describe “marking the unblocked tracks as available sites for stitching power rails of the cell layout to the power grid distribution network” probes as claimed, Examiner respectfully disagrees.   The prior art Turner et al. (US Pub. 2011/0304052) do teach marking the unblocked tracks as available sites for stitching power rails of the cell layout to the power grid distribution network (see fig 2-5 paragraph 0037-0045 and summary; especially, Turner et al. teach marking the unblocked tracks as available sites for stitching power rails of the cell layout to the power grid distribution network as fig 2-5 paragraph 0038-0044 and summary).

Applicant contends that Turner et al. do not describe “generating a porosity report for the cell layout, wherein the porosity report lists the available sites as modifiable to enhance power grid porosity of the cell layout” probes as claimed, Examiner respectfully disagrees.   The prior art Turner et al. (US Pub. 2011/0304052) do teach generating a porosity report for the cell layout, wherein the porosity report lists the available sites as modifiable to enhance power grid 

Applicant contends that Turner et al. do not describe “stitching power rails of the cell layout to the power grid distribution network based on the porosity report” probes as claimed, Examiner respectfully disagrees.   The prior art Turner et al. (US Pub. 2011/0304052) do teach stitching power rails of the cell layout to the power grid distribution network based on the porosity report (see fig 2-7 paragraph 0046-0053; especially, Turner et al. teach stitching power rails of the cell layout to the power grid distribution network based on the porosity report as fig 2-7 paragraph 0047-0052).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571-272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BINH C TAT/             Primary Examiner, Art Unit 2851